UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 ­­­­­ (Address of principal executive offices) (Zip code) Michael Barolsky, Principal Executive Officer ETF Series Solutions c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 4th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (414) 765-5586 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:November 30, 2014 Item 1. Schedule of Investments. Tiedemann Deep Value ETF Schedule of Investments November 30, 2014 (Unaudited) Shares Security Description Value COMMON STOCKS - 99.9% Information Technology - 41.2% AT&T, Inc. $ CA Technologies, Inc. CenturyLink, Inc. Computer Sciences Corporation Frontier Communications Corporation Graham Holdings Company Common Verizon Communications, Inc. Insurance - 9.0% Cigna Corporation WellPoint, Inc. Manufacturing - 23.9% Coach, Inc. ConocoPhillips Denbury Resources, Inc. Hewlett-Packard Company Occidental Petroleum Corporation Valero Energy Corporation Retail - 21.2% Best Buy Co., Inc. Gamestop Corporation Kohl's Corporation Staples, Inc. Transportation - 4.6% Delta Air Lines, Inc. TOTAL COMMON STOCKS (Cost $199,059,869) MONEY MARKET FUNDS - 0.0% Short Term Investment Trust Liquid Assets Portfolio, 0.05% (a) TOTAL MONEY MARKETS (Cost $34,096) TOTAL INVESTMENTS - 99.9% (Cost $199,093,965) Other Assets in Excess of Liabilities - 0.1% NET ASSETS - 100.0% $ (a) Annualized seven-day yield as of November 30, 2014 The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp FundServices, LLC. Since the Fund does not have a full fiscal year, the tax cost of investments is the same as noted in the Schedule of Investments. Summary of Fair Value Disclosure at November 30, 2014 (Unaudited) The Funds utilize various methods to measure the fair value of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of November 30, 2014: Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $
